34 A.3d 777 (2012)
208 N.J. 594
In the Matter of Steeve J. AUGUSTIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-100 September Term 2010, 068146
Supreme Court of New Jersey.
January 26, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-394 and DRB 10-414, concluding that STEEVE J. AUGUSTIN of NEWARK, who was admitted to the bar of this State in 2001, and who has been temporarily suspended by consent from the practice of law by Order of the Court filed September 14, 2011, should be suspended for a period of three years for the unethical conduct found in DRB 10-394 (the Borgata matter) and disbarred for the unethical conduct found in DRB 10-414 (the Mimms matter) (default), including violations of RPC 1.15(a) (failure to safeguard client funds and knowing misappropriation of client funds) and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its independent review of the Mimms and Borgata matters that disbarment is required because of respondent's knowing misappropriation of funds in Mimms and the substantial jeopardy in which respondent placed client trust funds in the Borgata matter by his repeated use of his attorney trust account as collateral for gambling markers and his failure to timely repay a marker;
And good cause appearing;
It is ORDERED that STEEVE J. AGUSTIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that STEEVE J. AUGUTIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by STEEVE J. AUGUSTIN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of these matters, as provided in Rule 1:20-17.